Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 11/09/2022 communications in the application of Hosseini et al. for the "AGGREGATION FACTOR ASSOCIATIONS IN UPLINK AND DOWNLINK TRANSMISSIONS" filed 10/31/2019.  This application Claims Priority from Provisional Application 62755411, filed 11/02/2018.  This application is a Request for Continued Examination (RCE) under 37 C.F.R. 1.114 filed on 06/27/2022.  The amendment and response have been entered and made of record.  New claims 53-56 have been added.  Claims 4-5, 20, 31-32, 36-56 are pending in the present application. 

2.         Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Kim et al. (US#10,939,458) in view of Kim et al. (US#10,536,972) and further in view of Xu et al. (US#2022/0070892) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.     Claims 4-5,20,31-32,36,38-39,41-42,44-45 and 47-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US#10,939,458) in view of Kim et al. (US#10,536,972) and further in view of Xu et al. (US#2022/0070892).  
As best understood, regarding claims 31, 36, the references disclose a system for configuring UL/DL transmissions between a BS and UE that uses slot aggregation, according to the essential features of the claim.  Kim et al. (US#10,939,458) discloses an apparatus for wireless communications at a user equipment (UE)/BS, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (see Figs. 13, 14 for the structure of UE/BS): receive/transmit via RRC signaling, multiple configurations available to the UE for autonomous uplink transmissions, each of the multiple configurations being associated with an aggregation factor (see Fig. 8; Col. 15, lines 17-37 : multi-slot aggregation for physical downlink shared channel (PDSCH), aggregated together and used for communication between a UE and a BS via RRC signaling); select an AUL transmission configuration of the multiple AUL configurations (Figs. 9-11; Col. 18, line 57 to Col. 19, line 26: select configuration information for rate matching resources); and transmit/receive the AUL transmissions in accordance with the AUL configuration, wherein each of the AUL transmissions are transmitted to avoid spanning only one symbol of a slot (Figs. 1-4; Col. 2, line 33 to Col. 3, line 30 & Col. 6, line 38 to Col. 12, line 32).
However, Kim et al. references does not disclose expressly wherein the UE to use for autonomous uplink (AUL) transmissions or grant-less transmission.  In the same field of endeavor, Kim et al. (US#10,536,972) teaches in Figs. 19, 20 flow diagrams illustrated methods for transmitting an uplink signal from a UE, in which the UE receives downlink control information (DCI) for scheduling uplink transmission immediately after activated AUL transmission (S1910).  Subsequently, the UE performs the AUL transmission (S1920) (Col. 48, line 66 to Col. 50, line 43: the UE receives DCI indicating UL data without an UL grant – autonomous uplink –AUL transmission).  It’s also noted that the AUL transmission on a resource configured by a RRC signaling is performed by the terminal without a scheduling indicated by an uplink (UL) grant received from the base station. 
Both Kim reference silent “wherein each of the AUL are transmitted to avoid use of an orphan symbol, wherein the orphan symbol is a single and only symbol TB assigned to a slot”.  However, “orphan symbols” as in the claims are generally undesirable, as they lead to fragmentation of resources and a slight delay in the completion of the PUSCH repetitions, and are well known in the art (admitted prior art by the applicant - specification para [0135]).  In the same field of endeavor, Xu et al. (US#2022/0070892) teach in Figs. 9-14 schematic diagrams illustrated a comparison of PUSCH repetitions of the UEs, in which the TB is mapped according to the concatenated PUSCH repetition, which avoids the appearance of orphan symbols and improves transmission efficiency (para [0120]-[0123] & [0127]-[0130]: avoids the appearance of orphan symbols).  
Regarding claim 32, the reference further teach wherein select the one of the multiple configurations based at least in part on a transport block size, a modulation and coding scheme, a starting symbol for the autonomous uplink transmissions, or combinations thereof (Kim#10,939,458: Col. 6, line 59 to Col. 7, line 21: MCS provides notification of a modulation method used for data transmission and the size of a transport block, i.e., data to be transmitted). 
Regarding claims 44, 47, the reference further teach wherein identify a demodulation reference signal configuration to be used in association with transmitting the autonomous uplink transmissions, wherein the demodulation reference signal configuration is associated with the aggregation factor of the selected configuration (Kim#10,939,458: Figs. 2, 5; Col. 12, line 44 to Col. 13, line 13: transmitting a demodulation reference signal (DMRS) of a downlink control channel in 5G).
Regarding claims 45, 48, the reference further teach wherein determine the demodulation reference signal configuration based at least in part on the aggregation factor (Kim#10,939,458: Figs. 2, 5; Col. 12, line 44 to Col. 13, line 13). 
Regarding claims 49-52, the reference further teach wherein each AUL transmission comprises multiple symbols (Kim et al. #10,536,972: Col. 48, line 66 to Col. 50, line 43).
Regarding claims 4, 5, 20, 38, 39, 41, 42, they are method claims corresponding to the apparatus claims 31, 32, 36, 44, 45, 47, 48 examined above. Therefore, claims 4, 5, 20, 38, 39, 41, 42 are analyzed and rejected as previously discussed with respect to claims 31, 32, 36, 44, 45, 47, 48 above. 
One skilled in the art before the effective filing date of the claimed invention, would have recognized the need for effectively and efficiently configuring UL/DL transmissions between a BS and UE that uses slot aggregation in wireless communication system, and would have applied Xu’s avoids the appearance of orphan symbols for improves transmission efficiency and Kim’s autonomous uplink (AUL) transmission, in a time domain, and performing the AUL transmission into Kim' s system for transmitting and receiving a data channel and a control channel utilizing aggregation factors.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, before the effective filing date of the claimed invention to apply Xu’s wireless communication method, terminal device and network device and Kim’s method of transmitting UL signal from UE in a wireless communication system supporting unlicensed band and apparatus supporting the same into Kim's method and apparatus for transmitting and receiving data channel and control channel in wireless communication system with the motivation being to provide a method and apparatus for aggregation factor associations in UL/DL transmissions.
Allowable Subject Matter
8.	Claims 37, 40, 43, 46 & 53-56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein transmitting/receiving the autonomous uplink transmissions in accordance with the selected configuration comprises: transmitting/receiving the autonomous uplink transmissions such that a first symbol of each autonomous uplink transmission is transmitted/received only at predefined symbol locations within a slot or mini-slot, wherein the predefined symbol locations are associated with a length of one or more mini-slots in the slot; wherein transmitting the autonomous uplink transmissions includes: transmitting the autonomous uplink transmissions in accordance with the selected
configuration to indicate that the aggregation factor associated with the selected configuration is
to be used for the autonomous uplink transmissions, as specifically recited in the claims.  
 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
13.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) 07find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

14.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
15.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Chirag Shah, can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
16.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Dec. 19, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477